COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                §
                                                                No. 08-18-00182-CV
  IN THE INTEREST OF                            §
                                                                    Appeal from
  I.D.G., V.A.G., E.R.G., AND R.J.G.,           §
                                                                 65th District Court
  CHILDREN.                                     §
                                                              of El Paso County, Texas
                                                §
                                                               (TC # 2017DCM6687)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore order that the judgment be modified by deleting the trial court’s finding

that Appellant’s parental rights should be terminated pursuant to Section 161.001(b)(1)(K). The

judgment, as modified, is affirmed.

       It has been determined that Appellant is indigent for purposes of appeal; therefore, this

Court makes no other order with respect to the payment of costs on appeal. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF APRIL, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.